Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 and 1/27/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoyt (US 2010/0075373).
Claim 1:
Hoyt (US 2010/0075373) teaches the following system (0038 teaches optical system and electronic processor for analyzing image stack)
an image obtaining module configured to obtain a pathological image of a tissue to be examined (figure 2 and 0095 teaches part 202 where acquire multi-spectral images of sample, where 0098 detail these are series of two dimensional images/slice; 0079 detail there images to be biological samples such as a tissue slice/image with sample of pathology);
a snippet obtaining module configured to obtain one or more snippets having one or more sizes from the pathological image (Figure 3 part 304 teaches Region of Interest/snippets and 306 detail sub-sampling window size; figure 3 is detail in 0136 and further in 0138 teaches where the sub-sample window size maybe 2x2, 4x4, 8x8, 16x16 and 32x32);
an analyzing module configured to obtain one or more classification features based on at least analyzing the one or more snippets using one or more selected trained detection models of the analyzing module, wherein each selected trained detection model is configured to identify one or more classification features (figure 3 and part 308 teaches select one or more ROIs/snippets with its sub-sample window for each Class, part 312 calculate features vectors and part 320-322 teaches training and classifier to determine classification accuracy); and
an outputting module configured to determine a tumor identification result based on at least the one or more classification features and output the tumor identification result (figure 3 part 322 and 324 teaches classification accuracy for the feature vectors with an output at part 326; 0173-0174 teaches particular region that are classification to identify presence of harmful agent or structures such as pathogens and cancer/tumor cells).

Claim 2:
wherein the snippet obtaining module is configured to obtain one or more snippets having one or more sizes from the pathological image based on at least one or more input or specified sizes (Figure 3 part 304 teaches Region of Interest/snippets and 306 detail sub-sampling window size; figure 3 is detail in 0136 and further in 0138 teaches where the sub-sample window size maybe 2x2, 4x4, 8x8, 16x16 and 32x32).

Claims 3-6: objected

Claim 8:
obtain a first classification feature associated with a first snippet of a first size using a first trained detection model, the first classification feature is egg-shaped cell or nuclear division (figure 3 and 0137-038 teaches classification feature vector 312 from sub-sampling window/snippet, where the size of window is taught above and in 0138, where 320 teaches classifier/trained detection model. 0012 detail where classifying to distinguishing between nuclear components/nuclear division); and
obtain a second classification feature associated with a second snippet of a second size using a second trained detection model, the second size being (0138 teaches the different size windows for different ROIs for different classify/trained detection model. The different classify/trained detection model are view as the second, where the selection of a bigger snippet/sub-window size is view as the second classification, second trained detection model/classifier and second classification feature. 0188 detail for blood consideration).

Claim 9:
wherein the tumor identification result includes at least one selected from a group consisting of a tumor type and a tumor class (0173 teaches the use of histogram for sample classification of tumor identification where the cancer/tumor cell class/type will be positively identified).

Claim 10:
further includes a model training module configured to:
receive a training image having at least a first training snippet of a first size and a second training snippet of a second size (Figure 7 part 702 teaches receive image stack for classification, part 706 teaches selection of different sub-windows. 0138 teaches the different sub-windows/snippets where 2x2 can be view as first size and 4x4 can be view as second size); 
receive one or more classification features associated with the training image, the one or more classification features includes a first classification feature (figure 7 part 708-710 teaches submit different regions and its size for classification. 0166-0169 teaches further detail of part 708 with different sub-sampling window size and direction, where 0168 classification of first sub-sampling window and second sub-sampling window each for its particular feature and their window positions); and
train one or more detection models based at least in part on the one or more classification features to generate the one or more trained detection models (figure 7 and 0166-0169 teaches first and second sub-sample windows and each for their down classification features);
wherein a first trained detection model of the one or more trained detection models corresponds to the first classification feature and the first size (figure 7 teaches 702-712 are seen as the first trained detection model with first feature and size); and
wherein a second trained detection model of the one or more trained detection models corresponds to the second classification feature and the second size (figure 7 teaches 702-712 with 718 which increment is use to train second detection model with second feature and size).





Hoyt (US 2010/0075373) teaches the following computer-implemented method (figure 2-3 and 6-7 teaches follow chart/method) for grading a tumor, the method comprising:
obtaining a pathological image of a tissue to be examined using an image obtaining module (figure 2 and 0095 teaches part 202 where acquire multi-spectral images of sample, where 0098 detail these are series of two dimensional images/slice; 0079 detail there images to be biological samples such as a tissue slice/image with sample of pathology);
obtaining one or more snippets having one or more sizes from the pathological image using a snippet obtaining module (Figure 3 part 304 teaches Region of Interest/snippets and 306 detail sub-sampling window size; figure 3 is detail in 0136 and further in 0138 teaches where the sub-sample window size maybe 2x2, 4x4, 8x8, 16x16 and 32x32);
obtaining one or more classification features based on at least analyzing the one or more snippets using one or more selected trained detection models of an analyzing module, wherein each selected trained detection model is configured to identify one or more classification features (figure 3 and part 308 teaches select one or more ROIs/snippets with its sub-sample window for each Class, part 312 calculate features vectors and part 320-322 teaches training and classifier to determine classification accuracy); and
determining a tumor identification result based on at least the identified one or more classification features and outputting the tumor identification result using an (figure 3 part 322 and 324 teaches classification accuracy for the feature vectors with an output at part 326; 0173-0174 teaches particular region that are classification to identify presence of harmful agent or structures such as pathogens and cancer/tumor cells).

Claim 12:
obtaining one or more snippets having one or more sizes from the pathological image using the snippet obtaining module based on at least one or more input or specified sizes (Figure 3 part 304 teaches Region of Interest/snippets and 306 detail sub-sampling window size; figure 3 is detail in 0136 and further in 0138 teaches where the sub-sample window size maybe 2x2, 4x4, 8x8, 16x16 and 32x32).

Claims 13-16: objected

Claim 17:
wherein the determining a tumor identification result based on at least the one or more classification features and outputting the tumor identification result using an outputting module includes:
determining the tumor identification result including at least one selected from a group consisting of a tumor type and a tumor class based on at least the one or more classification features and outputting the tumor identification result using the outputting module (0173 teaches the use of histogram for sample classification of tumor identification where the cancer/tumor cell class/type will be positively identified).


Clam 18:
Hoyt (US 2010/0075373) teaches the following non-transitory computer-readable medium with instructions stored thereon (0186 teaches data storage system including memory and storage to perform functions), that when executed by a processor, perform the processes including:
obtaining a pathological image of a tissue to be examined using an image obtaining module (figure 2 and 0095 teaches part 202 where acquire multi-spectral images of sample, where 0098 detail these are series of two dimensional images/slice; 0079 detail there images to be biological samples such as a tissue slice/image with sample of pathology);
obtaining one or more snippets having one or more sizes from the pathological image using a snippet obtaining module (Figure 3 part 304 teaches Region of Interest/snippets and 306 detail sub-sampling window size; figure 3 is detail in 0136 and further in 0138 teaches where the sub-sample window size maybe 2x2, 4x4, 8x8, 16x16 and 32x32);
obtaining one or more classification features based on at least analyzing the one or more snippets using one or more selected trained detection models of an analyzing module, wherein each selected trained detection model is configured to identify one or more classification features (figure 3 and part 308 teaches select one or more ROIs/snippets with its sub-sample window for each Class, part 312 calculate features vectors and part 320-322 teaches training and classifier to determine classification accuracy); and
determining a tumor identification result based on at least the identified one or more classification features and outputting the tumor identification result using an outputting module (figure 3 part 322 and 324 teaches classification accuracy for the feature vectors with an output at part 326; 0173-0174 teaches particular region that are classification to identify presence of harmful agent or structures such as pathogens and cancer/tumor cells).

Claim 19:
when executed, further perform the process of:
obtaining one or more snippets having one or more sizes from the pathological image using the snippet obtaining module based on at least one or more input or specified sizes (Figure 3 part 304 teaches Region of Interest/snippets and 306 detail sub-sampling window size; figure 3 is detail in 0136 and further in 0138 teaches where the sub-sample window size maybe 2x2, 4x4, 8x8, 16x16 and 32x32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (US 2010/0075373) in view of Levenson et al (US 2006/0245631).
Claim 7:
Hoyt teaches all the subject matter above in claim 1, but not the following which is taught by Levenson et al:
wherein the snippet obtaining module includes a microscopic device (0038 teaches images capture by microscopic means on top of images may be obtained in the visible, infrared, or ultraviolet range).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Hoyt and Levenson et al, to classifying tumor of Hoyt to include image capture by means of microscopic of Levenson et al. 
The motivation constitutes applying a known technique (i.e. imaging snippets/regions of interest) to know devices and/or method (i.e. imaging by means of microscopic devices) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levenson et al (US 200/0245631) teaches Classifying image features. Figure 3, 7-8
Zhan et al (US 2008/0267483) teaches Registration of Medical Images Using Learned-Based Matching Functions
GAO et al (US 2020/0167586) teaches SYSTEMS AND METHODS FOR DETECTING REGION OF INTERSET IN IMAGE
KIYUNA et al (US 2021/0033599) teaches INFORMATION PROCESSING APPARATUS, CONTROL METHOD, AND PROGRAM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663